Plaintiff filed on June 14, 1978, a request for review of the trial judge’s order of June 2, 1978, suspending proceedings herein pending completion of an ongoing federal grand jury investigation. Defendant has filed a response opposing plaintiffs request for review.
In the petition herein, filed only on November 21, 1977, the plaintiff, Luigi Goldstein, Inc., alleges that it is the successor in interest to three organizations, Special Programs for Americans, Inc., Nutrition for Youth, Inc., and Bais Zvi of Remsen; that in 1975 each of its predecessors in interest had each entered separate agreements with the Department of Agriculture pursuant to the Special Summer Feeding Program; and that each had fully performed according to its agreement but has not been paid the agreed amount by the Department of Agriculture. The undenied record herein shows that a special grand jury for the United States District Court for the Eastern District of New York is currently conducting an investigation concerning, inter alia, the 1975 Summer Feeding Program. The plaintiff herein and its three predecessors in interest are currently subjects of this grand jury investigation. Among the allegations under investigation by this grand jury are allegations that the agreements between plaintiffs three predecessors in interest and the Department of Agriculture in 1975 were part of a conspiracy to defraud the Government and allegations that food service management companies, including plaintiff herein, obtained contracts, with its three predecessors in interest, in violation *734of applicable regulations and as a part of a conspiracy to defraud the Government. In view of these facts, it appears that under the circumstances the trial judge’s order of June 2, 1978, suspending proceedings herein, subject to periodic reports by defendant every 90 days, is proper. This court is reluctant to require the Government to proceed in civil litigation when related criminal procedures are still in progress. Litton Systems, Inc. v. United States, 215 Ct. Cl. 1056 (1978); Peden v. United States, 206 Ct. Cl. 329, 338-39, 512 F. 2d 1099, 1103-04 (1975). See also LTV Education Systems, Inc. v. United States, Ct. Cl. No. 108-77 (Trial Judge’s order of Nov. 23, 1977). Plaintiffs request to terminate or modify the trial judge’s order of June 2, 1978, is hereby denied.
Petition for certiorari denied, 439 U.S. 1002 (1978).